DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guracar (US 20160331351 A1) in view of Archip (NPL “Non-rigid alignment of pre-operative MRI, fMRI, and DT-MRI with intra-operative MRI” 2007).

Regarding claim 1, Guracar discloses:
 scanning a patient at a first time, the scanning resulting in first scan data representing the patient at the first time (see figure 1 and para. [0019] “In act 32, scan data is acquired. The scan data is data representing the patient. The scan data is acquired from memory, transfer, or scanning”) where act 32 is a scan taken at a first time. Guracar also discloses scanning, by the medical imager, the patient at a second time, the scanning resulting in second scan data representing the patient at the second time, the second time being for a different imaging session than the first time (see figure 1 and para. [0043] “In act 40, a different transducer with a same or different ultrasound imaging system is used to scan the patient. The patient is scanned with ultrasound as discussed above for act 34, but using a different transducer. A new frame or set of ultrasound data representing the patient at a given time is acquired”) where act 40 may occur after act 32. 
generating a first and second surface in three-dimensions, the first surface representing the patient at the first and second time (see para. [0069] “The stored data is interpolated or converted to an evenly spaced two or three-dimensional grid or is in a scan format”) where (see para. [0068] “The data represents the patient at one time or includes frames representing the patient over time, such as prior to or during treatment or other procedure”) (see para. [0058] “The generated fusion image is a one, two, or three-dimensional image … For three-dimensional imaging, projection, surface, or other rendering is performed from a viewing direction”).. 
determining a spatial transformation between the first surface and the second surface (see para. [0037] “The spatial transform to align the features in the two data spaces is calculated. The scale, rotation, and/or translation to align or spatially register the different data are found from the features”). 
comparing first information from the first scan data with second information from the second scan data based on the spatial transformation (see para. [0040] “A coordinate transformation matrix capturing the translation, orientation, and/or scale of the ultrasound data relative to the scan data of the other modality is determined”) where (see para. [0041] “locating the same features, x, from both the ultrasound data and the scan data from the other modality, the translation, rotation, and/or scale of the ultrasound data with the transducer at a particular position is found relative to the scan data from the other modality”). 
displaying an image of the first and second information (see para. [0065] “One or more images representing a region of the patient are displayed”). 


It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the scanning sessions of Guracar to be performed on a different day as disclosed by Archip. This would allow the user to compare scans of a region of interest over time, thus allowing for a greater understanding of the regions characteristics. 


Regarding claim 6, Guracar discloses:
the medical imager comprising an ultrasound scanner (see abstract “In multi-modality imaging fusion with ultrasound, one transducer is used for registering ultrasound scan data with scan data”) wherein scanning the patient at the first and second times comprises freehand-3D scanning with a tracked (see para. [0015] “A sensor and corresponding sensor processor or circuit are used to detect transducer position”) one-dimensional transducer array (see para. [0073] “The transducers 16, 18 are one-, two-, or multi-dimensional arrays
generating the first and second surfaces comprises generating the first and second surfaces as an organ surface from the first and second scan data, respectively (see para. [0022] “Various organs and/or features x are included within the region and consequently are represented by the scan data”).
Regarding claim 9, Guracar discloses comparing a location from the first scan data to a scan plane position of the transducer array during the scanning of the second time (see para. [0060] “the ultrasound portion of the fused image is updated with the most recently acquired ultrasound data. During the sequence of scans, the transducer may be moved relative to the patient. The alignment from the position sensor may be updated as the position of the transducer changes”).

Regarding claim 10, Guracar discloses comparing comprising aligning the first scan data with the second scan data based on the spatial transformation (see para. [0004] “The second ultrasound data is spatially aligned with the scan data as a function of the spatial transform and the first and second positions. A multi-modality fusion image is generated from the scan data and the second ultrasound data, the multi-modality fusion image being a function of the spatially aligning”). 

Regarding claim 11, Guracar discloses where the first time is prior to the second time (see figure 1 and para. [0016] “acts 32-38 occur prior to acts 40-44”) and storing the first surface with the first scan data without storing an entire three-dimensional scan (see para. 
Regarding claim 12, Guracar discloses determining the spatial transformation comprises registering the first surface with the second surface with rigid or non-rigid alignment (see para. [0036] “The ultrasound and scan data from the different modalities are used to spatially register. Using rigid or non-rigid transforms, the translation, rotation, and/or scaling of the ultrasound data to the scan data or vice versa is determined. The registration is based on the entire frames of data”). 

Regarding claim 14, Guracar guiding the scanning of the patient at of the second time based on the spatial transform (see para. [0060] “the ultrasound portion of the fused image is updated with the most recently acquired ultrasound data. During the sequence of scans, the transducer may be moved relative to the patient. The alignment from the position sensor may be updated as the position of the transducer changes”). Guracar disclosed guiding during the second scanning (see para. [0060] “As new ultrasound scans occur due to repetition of act 40, the ultrasound portion of the fused image is updated ... During the sequence of scans, the transducer may be moved relative to the patient. The alignment from the position sensor may be updated as the position of the transducer changes”). Guracar discloses the spatial transform being applied to scan data to align the coordinate systems (see para. [0035] act 38) which occurs prior to obtaining second ultrasound data and positioning (see act 40 and act 42) where these locations from the spatial transform can be used to guide the ultrasound scan. 



Claims 2- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guracar (US 20160331351 A1) in view of Archip (NPL “Non-rigid alignment of pre-operative MRI, fMRI, and DT-MRI with intra-operative MRI” 2007) as applied to claim 1, in view of Navab (US 20190000564 A1).
Regarding claim 2, Guracar as modified above discloses the method of generating surfaces from claim 2, however fails to disclose generating the first and second surfaces comprises generating the first and second surfaces as outer surfaces of the patient. This is disclosed by Navab (see para. [0033] “a RGB-D or depth camera can be used to reconstruct the patient's surface. This allows the computation of the patient's movement relative to the depth camera. If the depth camera is calibrated to the CBCT volume, a fusion of surface and CT volume is possible”) where there could be two CBCT volumes (see para. [0038] “geometric displacement (transformation) of the C-arm relative to the patient is computed between two (or multiple) CBCT acquisitions”). the projection of the positioning-laser onto an unknown curved surface”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guracar to include a depth camera that is capable of reconstructing the surface of the patient. This is a common method used in the art. Including the depth camera would allow the user to generate the first and second surfaces of the patient, thus contributing to an accurate representation of the surface of the patient.  

depth camera can be used to reconstruct the patient's surface. This allows the computation of the patient's movement relative to the depth camera. If the depth camera is calibrated to the CBCT volume, a fusion of surface and CT volume is possible”) where there could be two CBCT volumes (see para. [0038] “geometric displacement (transformation) of the C-arm relative to the patient is computed between two (or multiple) CBCT acquisitions”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guracar to include a depth camera that is capable of reconstructing the surface of the patient. This is a common method used in the art. Including the depth camera would allow the user to generate the first and second surfaces of the patient, thus contributing to an accurate representation of the surface of the patient.  

Regarding claim 4, Guracar as modified above discloses the method of generating surfaces from claim 2, however fails to disclose generating the first and second surfaces comprises generating the surfaces from the first and second scan data (see para. [0058] “the scan data and/or ultrasound data are formatted along the plane as acquired. For three-dimensional imaging, projection, surface, or other rendering is performed from a viewing direction”) (see para. [0058] “The generated fusion image is a one, two, or three-dimensional image … For three-dimensional imaging, projection, surface, or other rendering is performed from a viewing direction”). Also see FIG. 2 below (see para. [0022] FIG. 2 shows an example scan data represents at least a cross-section 50 of a torso of the patient. Various organs and/or features x are included within the region and consequently are represented by the scan data”) where the surfaces comprise generating the outer surface of the torso. 
However, Guracar does not explicitly disclose generating the outer surfaces. This is disclosed by Navab (see see para. [0033] “a RGB-D or depth camera can be used to reconstruct the patient's surface …”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the scans of Guracar to be those of the patient’s surface as disclosed by Navab. This would allow for a greater understanding of the surface of the patient, thus leading to greater quality of care. 


    PNG
    media_image1.png
    351
    517
    media_image1.png
    Greyscale




Regarding claim 5, Guracar as modified above discloses the method of generating surfaces from claim 2, however fails to disclose generating the first and second surfaces comprises generating the outer surfaces at the first and second times, respectively. This is disclosed by Navab. Navab discloses (see para. [0132] “To calibrate the RGBD information and the CBCT volume, we simultaneously acquire the CBCT and the surface information using the RGBD camera of an arbitrary object. We extract the surface from the CBCT by simple thresholding, and reconstruct the surface observed by the RGBD camera as previously described, resulting in a smooth and precise surface mesh”) wherein there can be multiple CBCT scans and the surface. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guracar to generate the outer surfaces of a patient in separate scans. The surface mesh would serve to outline or highlight the surface of the patient, creating a surface that fits the characteristics of the patient. This would allow the user to have an accurate representation of the surface. 
Further, Guracar does not disclose generating the outer surfaces from shape models fit to a characteristic of the patient. This is disclosed by Navab (see para. [0069-0070] and para. [0244] “statistical shape models was incorporated to perform a 3D reconstruction”) where incorporating the shape models means fitting the shape models to a patient, without the need for additional scans. The surfaces are reconstructed based on shape models. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guracar to include the capability of using shape models .

Claims 7-8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guracar (US 20160331351 A1) in view of Archip (NPL “Non-rigid alignment of pre-operative MRI, fMRI, and DT-MRI with intra-operative MRI” 2007) as applied to claim 1, in view of Navab (US 20190000564 A1) as applied to claims 1, 6 and 14, further in view of Buelow (US 20120114213 A1).

Regarding claim 7, Guracar as modified above discloses storing a first location from the first scan wherein comparing comprises determining a second location in the second scan using the spatial transformation (see figure 4 and para. [0067] “The memory 12 stores datasets (e.g., frames) each representing a three-dimensional patient volume or a two-dimensional patient area. The patient volume or area is a region of the patient, such as a region within the chest, abdomen, leg, head, arm, or combinations thereof”) where the datasets may be from either scan (see para. [0068] “The data represents the patient at one time or includes frames representing the patient over time”). However, Guracar fails to disclose storing a location of a lesion and determining the second location of the first lesion. This is disclosed by Buelow (see para. [0045] “The system may comprise an image marker … this corresponding point may be indicated, e.g. highlighted, in a visualization of the image shown on a display 8 or stored in the memory … The system may further comprise a lesion detector for detecting a lesion in the first image or second image, and the image marker may be arranged to mark a corresponding anatomical position in the other image”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guracar to include a lesion detector and image marking component capable of storing and comparing the position of a lesion within a patient. This would allow the user to compare the characteristics of a lesion between two scans, in addition to aligning the lesion between scans.

Regarding claim 8, Guracar as modified above discloses comparing a characteristic from the first and second times (see para. [0035] “The data and corresponding coordinate systems of the data are aligned so that the data of both types of data representing a given location of the patient are known. The spatial relationship of the coordinate systems is determined”) and (see para. [0039] “the user inputting the same features for images from both modalities, and the processor determining the registration from the user input features”). However, Guracar fails to disclose comparing characteristics of a lesion. This is disclosed by Buelow (see para. [0045] “The system may further comprise a lesion detector for detecting a lesion in the first image or second image, and the image marker may be arranged to mark a corresponding anatomical position in the other image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guracar to include a lesion detector and image marking component capable of highlighting characteristics of a lesion within a patient. This would allow the user to compare the characteristics of a lesion between two scans.

Regarding claim 13, Guracar as modified above discloses storing an image of the patient from the scanning of the first time, the image being cropped (see para. [0051] “By applying the spatial transform, the location of the field of view relative to the region of the patient represented by the scan data of the other modality is determined”). However, Guracar fails to disclose imaging and storing the image of a lesion. This is disclosed by Buelow (see para. [0045] “The system may comprise an image marker … this corresponding point may be indicated, e.g. highlighted, in a visualization of the image shown on a display 8 or stored in the memory … The system may further comprise a lesion detector for detecting a lesion in the first image or second image, and the image marker may be arranged to mark a corresponding anatomical position in the other image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guracar to include a lesion detector and image marking component capable of imaging and storing a lesion within a patient. This would allow the user to compare the characteristics of a lesion between two scans, while having an optimal field of view for the comparison of lesion images.

Regarding claim 15, Guracar as modified above discloses guiding the scanning of the patient at the second time comprises guiding a user of the medical imager with a display of a spatial indication of a lesion relative to an imaging plane of the scanning of the patient of the second time (see para. [0060] “the ultrasound portion of the fused image is updated with the most recently acquired ultrasound data. During the sequence of scans, the transducer may be moved relative to the patient. The alignment from the position sensor may be updated as the position of the transducer changes”) and (see para. [0065] “One or more images representing a region of the patient are displayed”). However, Guracar fails to disclose the displaying being of a lesion. This is disclosed by Buelow (see para. [0045] “The system may comprise an image marker … this corresponding point may be indicated, e.g. highlighted, in a visualization of the image shown on a display 8 or stored in the memory … The system may further comprise a lesion detector for detecting a lesion in the first image or second image, and the image marker may be arranged to mark a corresponding anatomical position in the other image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guracar to include a lesion detector and image marking component capable of displaying the position of a lesion between two scans within a patient. This would allow the user to view and compare images of the lesion characteristics between two scans, thus allowing the user to obtain the spatial indication.
Further, Guracar discloses the scanning of the second image being in real-time, thus indicating the operator can observe the previous images and utilize them as a guide (see para. [0060] “the ultrasound part of the image is updated in real-time or as a sequence … During the sequence of scans, the transducer may be moved relative to the patient”). Guracar does not disclose the display of a lesion. This is disclosed by Navab (see para. [0045]). 
It would have been obvious to one of ordinary skill in the art to combine the real-time image updating capabilities of Guracar with the displaying capabilities of Navab. This would allow the user to navigate the transducer according to the real-time images, providing the user with details that will lead to more accurate scans.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Guracar (US 20160331351 A1) in view of Archip (NPL “Non-rigid alignment of pre-operative MRI, fMRI, and DT-MRI with intra-operative MRI” 2007) as applied to claim 1, in view of Sperling (US 20130211230 A1).

Regarding claim 24, Guracar as modified above discloses the method of claim 1, wherein the first time is prior to the second time, further comprising storing the first surface with the first scan data in a same file (see para. [0017] “The alignment, scan data from different modes, and/or fused image from different modes is stored or transmitted”). However, Guracar does not explicitly disclose the surface and scan data being stored in a DICOM file. This is disclosed by Sperling in an analogous imaging field of endeavor (see para. [0087] “The MRI data, which may include post-segmented MR image data, pre-segmented interpreted MRI data, the original MRI scans … The MRI data may be stored in a DICOM format”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage system of Guracar to incorporate the capability of storing data using DICOM format as disclosed by Sperling. This would allow the information to be more accessible and more useful for communication in the field. 





Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant introduces the amendment of claim 1 and discloses “scanning … for a different imaging session of a different day” however, Guracar does not explicitly disclose this limitation. This is disclosed by Archip (see Materials and methods “patients underwent the following MR imaging protocol … several days before their scheduled surgery”) where an intra-operative image was taken the day of surgery and alignment between the images was performed (see Materials and methods section). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the scanning sessions of Guracar to be performed on a different day as disclosed by Archip. This would allow the user to compare scans of a region of interest over time, thus allowing for a greater understanding of the regions characteristics. 

Applicant's further arguments of claim 1 have been fully considered but they are not persuasive. Applicant argues on pages 7-8 regarding claim 1 that Guracar “does not generate surfaces in particular and does not determine the spatial transform between two surfaces”. 
Examiner respectfully disagrees because:
Guracar discloses generating a surface (see para. [0058] “The generated fusion image is a one, two, or three-dimensional image … For three-dimensional imaging, projection, surface, or other rendering is performed from a viewing direction”). Where Guracar generates a three-dimensional image of a surface based on surface rendering. 
Guracar discloses determining the spatial transform between two surfaces (see para. [0037] “The spatial transform to align the features in the two data spaces is calculated”).
Applicant argues “a surface of the organ or landmark is not generated” but Guracar discloses in para. [0058] “generated fusion image” where the “three-dimensional … surface, or other rendering is performed” which indicates a three dimensional image of a surface is generated. 
The limitation broadly recites the determination of a spatial transform and is not specific to what the applicant argues: “Guracar uses volume landmarks for determining the spatial transform”.  The argument does not distinguish Guracar from claimed limitations. The claim limitations are broader than what is argued. The claim limitation states “determining a spatial transformation between the first and the second surface” which the examiner interprets as such. 
While applicant argues that Guracar discloses in para. [0041] “only one volume or area feature may be used” the applicant does not consider the context of the disclosure. Guracar discloses in para. [0041] “While only one volume or area feature may be used, multiple features of any dimensionality may improve the registration”. 
The limitation states “generating a first surface in three-dimensions, the first surface representing the patient at the first time; generating a second surface in three-dimensions, the second surface representing the patient at the second time; determining a spatial 
The limitation is interpreted as generating surfaces in three-dimensions and performing a spatial transformation between surfaces. Therefore, Guracar reads on the limitations of generating surfaces and determining a spatial transform. 

Applicant's arguments of claim 2 have been fully considered but they are not persuasive. Applicant argues on page 8 that “there is no teaching enabling the camera outer surfaces to align the interior ultrasound and CT/MRI/PET interior scans to each other”. The claim limitation is broadly reciting generating the first and second surfaces as outer surfaces of the patient and is not specific to enabling camera outer surfaces to align the interior ultrasound and CT/MRI/PET interior scans to each other. The argument not specified in the claim limitation and the examiner is interpreting the claim limitation under the broadest reasonable interpretation. Therefore, Navab reads on the limitation by disclosing generating the first and second surfaces as outer surfaces of the patient (see para. [0033] “a RGB-D or depth camera can be used to reconstruct the patient's surface …” and the 103 rejection above). 

Applicant's arguments of claim 4 have been fully considered but they are not persuasive. Applicant argues on page 8 “Guracar notes surface rendering for the final imaging (paragraph 58), not generating surfaces from different scan data for comparison”. Examiner disagrees with the arguments because Guracar discloses (see para. [0058] “The generated fusion image is a one, two, or three-dimensional image … For three-dimensional imaging, surface, or other rendering is performed from a viewing direction”) where the fusion image is based on different scan data images as disclosed by Guracar in para. [0056-0057]. The generation of a fusion image is equivalent to generating scan data from different scans. 
The applicant further argues “Guracar notes scan data being for an organ rather than an entire cross-section of the patient and that arbitrary cross-sections may be extracted from 3D data (paragraph 22)”. Guracar does not teach generating the outer surface of a patient and is instead disclosed by Navab (see see para. [0033] “a RGB-D or depth camera can be used to reconstruct the patient's surface …”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the scans of Guracar to be those of the patient’s surface as disclosed by Navab. This would allow for a greater understanding of the surface of the patient, thus leading to greater quality of care. The 103 rejection is updated above. 

Applicant's arguments of claim 5 have been fully considered but they are not persuasive. Applicant argues on pages 8-9 that Navab “does not use shape models and does not fit shape models to the patient”. Examiner respectfully disagrees that Navab does not explicitly disclose using shape models. This is disclosed by Navab (see para. [0069-0070] and para. [0244] “statistical shape models was incorporated to perform a 3D reconstruction”) where incorporating the shape models means fitting the shape models to a patient, without the need for additional scans. The surfaces are reconstructed based on shape models. 

Therefore, Navab teaches the generating the outer surfaces from shape models to fit a characteristic of the patient at first and second times respectively. 

Applicant's arguments of claim 6 have been fully considered but they are not persuasive. Applicant argues “Guracar does not use 3D scanning with a 1D array to generate two surfaces in an alignment”. The examiner respectfully disagrees because Guracar discloses using a 1D array (see rejection above) to obtain two surfaces from ultrasound data (see para. [0004] “At least a first part of the region of the patient is scanned with a first ultrasound transducer. The scanning provides first ultrasound data … At least a second part of the region of the patient is scanned with a second ultrasound transducer, providing second ultrasound data”) where the ultrasound scanning is three-dimensional (see para. [0067] “a three-dimensional patient volume … The patient area or volume is a region scanned by the ultrasound system 14”) also where the scanned three-dimensional patient volume is developed into a generated surface (see para. [0069] “data is interpolated or converted to an evenly spaced two or three-dimensional grid or is in a scan format” and see para. [0058] “The generated fusion image is a one, two, or three-dimensional image … For three-dimensional imaging, projection, surface, or other rendering is performed from a viewing direction”). 


Applicant's arguments of claim 8 have been fully considered but they are not persuasive. The applicant argues “Buelow does not compare lesion characteristics from different times”. Buelow discloses (see para. [0045] “The system may further comprise a lesion detector for detecting a lesion in the first image or second image, and the image marker may be arranged to mark a corresponding anatomical position in the other image”) where lesions in both images are highlighted and can be viewed in terms of each other, thus creating an opportunity for comparison. The first image and second image are scans taken at different times in Buelow para. [0006-0007]. 
If a lesion can be seen in both images, it would be possible to compare some characteristics of the lesion based on comparing the images. Marking a corresponding anatomical position in the other image would allow the user to compare the characteristics based on comparing the two images. Characteristics such as size and location could be compared based on the markings on both images. 

Applicant's arguments of claim 9 have been fully considered but they are not persuasive. Applicant argues “Using the most recent scan data and updating the alignment (Guracar paragraph 60) does not compare a location with a scan plane position and does not compare based on the alignment”. Examiner disagrees because Guracar discloses in para. The alignment from the position sensor may be updated as the position of the transducer changes”). Comparison of the scan data can be made based on the updates of transducer position.  

Applicant's arguments of claim 11 have been fully considered but they are not persuasive. Applicant argues “Guracar generally discloses storing all of the information including the scan data (paragraph 17), not storing a surface without storing an entire 3D scan”. Paragraph 0017 does not explicitly disclose storing an entire 3D scan. Guracar in para. [0017] discloses a fusion image that generates a surface, which could be one, two or three dimensional. 

Applicant's arguments of claim 13 have been fully considered but they are not persuasive. Applicant argues “Guracar generates fusion images (paragraphs 53-57) but does not crop to a lesion”. Guracar discloses determining a field of view relative to the region of the patient (see para. [0051] “By applying the spatial transform, the location of the field of view relative to the region of the patient represented by the scan data of the other modality is determined”) which describes desired regions of the image to be viewed. This is equivalent to cropping of an image. 

claim 14 have been fully considered but they are not persuasive. Applicant argues “Guracar updates the alignment as the transducer moves (paragraph 60) but does not use the alignment to guide the scanning”. Examiner respectfully disagrees because Guracar disclosed guiding during the second scanning (see para. [0060] “As new ultrasound scans occur due to repetition of act 40, the ultrasound portion of the fused image is updated ... During the sequence of scans, the transducer may be moved relative to the patient. The alignment from the position sensor may be updated as the position of the transducer changes”). Guracar discloses the spatial transform being applied to scan data to align the coordinate systems (see para. [0035] act 38) which occurs prior to obtaining second ultrasound data and positioning (see act 40 and act 42) where these locations from the spatial transform can be used to guide the ultrasound scan. 

Applicant's arguments of claim 15 have been fully considered but they are not persuasive. Applicant argues “Guracar deals with transducer movement in fusion (paragraph 60) but does not guide the user in scanning and does not have a spatial indication of a lesion relative to an image plane”. The examiner respectfully disagrees because Guracar discloses the scanning of the second image being in real-time, thus indicating the operator can observe the previous images and utilize them as a guide (see para. [0060] “the ultrasound part of the image is updated in real-time or as a sequence … During the sequence of scans, the transducer may be moved relative to the patient”). Guracar does not disclose the display of a lesion. This is disclosed by Navab (see para. [0045]). 


Applicant’s arguments with respect to claim 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 24, Guracar as modified above discloses the method of claim 1, wherein the first time is prior to the second time, further comprising storing the first surface with the first scan data in a same file (see para. [0017] “The alignment, scan data from different modes, and/or fused image from different modes is stored or transmitted”). However, Guracar does not explicitly disclose the surface and scan data being stored in a DICOM file. This is disclosed by Sperling in an analogous imaging field of endeavor (see para. [0087] “The MRI data, which may include post-segmented MR image data, pre-segmented interpreted MRI data, the original MRI scans … The MRI data may be stored in a DICOM format”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage system of Guracar to incorporate the capability of storing data using DICOM format as disclosed by Sperling. This would allow the information to be more accessible and more useful for communication in the field. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793